DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.

Information Disclosure Statement
The information disclosure statements submitted on 05/13/2020, 08/04/2020, and 10/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
	Applicants’ Amendment/Response dated 01/06/2021 further to the Amendment submitted and entered with the Request for Continued Examination dated 08/04/2020 is acknowledged and has been entered.  In the Amendment dated 01/06/2021, claims 1, 13, 14, 18, 21, 24, 26, and 41 were amended.  Applicants have overcome all rejections with the Amendment dated 01/06/2021.  Claims 24, 38, and 39 were previously withdrawn and have been rejoined with the Examiner’s Amendment below.  Claims 1-4, 6, 7, 11-14, 18, 20, 21, 23-28, 30-32, 35-39, and 41 have been allowed.  

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claims 24, 38, and 39 have been rejoined.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest the claimed self-foaming leave-on topical composition comprising: (a) at least one intermediate composition B comprising a gas-generating agent selected from the group consisting of sodium bicarbonate, potassium bicarbonate, sodium carbonate, and potassium carbonate, and mixtures thereof; (b) at least one intermediate composition A comprising an agent for activating the gas-generating agent that is a citric acid/sodium citrate buffer, alone or as a mixture with sodium phosphate and/or disodium pyrophosphate; and (c)  0.01% to 0.1% by weight of trifarotene or a pharmaceutically acceptable salt thereof present in intermediate compositions A and/or B; wherein the self-foaming leave-on composition does not comprise any lipophilic emulsifiers.  Although the closest prior art of record, Lentini et al., teach self-foaming systems comprising an acid component and an alkali metal bicarbonate component for topical application of anti-acne agents, and Mallard et al. i.e., nonirritating to the skin) over short and long exposure times, have a dermal permeation profile suitable for treating acne, and are chemically and physically stable, and that such results were unexpected before the effective filing date of the invention (see Specification at page 26, line 4 - page 27, line 6; pages 25-26, Tables Ia-II; page 29, line 1 - page 31, line 3; and Figs. 2-3)
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 1-4, 6, 7, 11-14, 18, 20, 21, 23-28, 30-32, 35-39, and 41 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615